

116 S1804 IS: HUD Manufactured Housing Modernization Act of 2019
U.S. Senate
2019-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1804IN THE SENATE OF THE UNITED STATESJune 12, 2019Ms. Cortez Masto (for herself, Mr. Scott of South Carolina, Ms. Smith, Mr. Cramer, and Mr. Young) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require the Secretary of Housing and Urban Development to issue guidelines relating to the
			 appropriate inclusion of
			 residential manufactured homes in Consolidated Plans, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the HUD Manufactured Housing Modernization Act of 2019. 2.FindingsCongress finds the following:
 (1)Manufactured housing is a significant source of unsubsidized affordable housing in the United States.
 (2)Nearly 22,000,000 people in the United States live in manufactured housing, which opens the door to homeownership for families who, in many housing markets, cannot afford to buy a site-built home.
 (3)Manufactured housing is the only form of housing regulated by a Federal building code, which includes standards for health, safety, energy efficiency, and durability, and is found on land owned by the homeowner and land leased by the homeowner in communities owned and operated by private entities, nonprofit organizations, or resident-owned communities.
 (4)Manufactured homes can open the door to homeownership for millions of families; they can appreciate in value and be an effective long-term affordable housing solution for some families and communities across the United States.
 3.DefinitionsIn this Act: (1)Consolidated PlanThe term Consolidated Plan means a comprehensive housing affordability strategy and community development plan required under part 91 of title 24, Code of Federal Regulations, or any successor regulation.
 (2)Residential manufactured homeThe term residential manufactured home means a manufactured home, as defined in section 603 of the Housing and Community Development Act of 1974 (42 U.S.C. 5402), that is used as a dwelling.
			4.Issuance of guidelines relating to residential manufactured homes
 The Secretary of Housing and Urban Development shall issue guidelines for jurisdictions relating to the appropriate inclusion of residential manufactured homes in a Consolidated Plan of the jurisdiction.
		